Pnransv, J.
I cannot concur in the determination of the court, resting, as it seems to me it does, upon what I regard as a mistaken view of its constitutional power and duty as an appellate tribunal.
The constitution (sec. 3, art. YII) provides that “ the supreme court, except in cases otherwise provided by this constitution, shall have appellate jurisdiction;” and with this grant of appellate jurisdiction and as incident thereto, and *425without any legislation in its aid, the court took the right to issue and use all common-law writs and process, with the right to frame and issue such other writs as might be necessary to make its appellate jurisdiction effective. Hence it took the right to issue writs of error as common-law process, and to hear and determine the same. The writ was never of statutory origin, though to a certain extent its use was regulated by statute, and it Avas this common-law writ which the constitution provided (sec. 21, art. 1) should “never be prohibited bylaw.” It is not material to inquire upon what foundation writs of error rested under the organic act or the statutes of the territory. The legislature might regulate their use, but could not prohibit them for any purpose within their scope at common law. As was said by Ryau, O. J., in Attorney General v. Railroad Cos. 35 Wis. 515: “ The framers of the constitution appear to have well understood that, with appellate jurisdiction, the court took all common-law writs applicable to it, and with superintending control, all common-law writs applicable to that; and that, failing adequate common-law writs, the court might well devise new ones, as Lord Coke tells us as ‘ a secret in law.’ Hence the constitution names no writ for the exercise of the appellate or superintending jurisdiction of the court.”
It is provided by statute (R. S. sec. 2405) that the appellate jurisdiction of the supreme court “shall extend to all matters of appeal, error, or complaint from the decisions or judgments of any of the circuit courts, county courts or other courts of record, and shall extend to all questions of law which may arise in said courts, upon motion for new trial, in arrest of judgment, or in cases reserved by said courts.” And, by sec. 2406, it is provided that “in addition to the writs mentioned in sec. 3, art. VII, of the constitution, the supreme court shall have power to issue writs of prohibition, supersedeas, procedendo, and all other writs and *426process not specially provided by statute which, may he necessary to enforce the due administration of right and justice throughout the state.” Provisions in substance the same have been in force ever since 1849. R. S. 1849, ch. 82, secs. 5, 6. It will thus be seen that the utmost caution was taken to render the appellate powers of the supreme court complete and adequate to any contingency. While secs. 3043 and 4724 contain provisions regulating the manner of issuing writs of error, they do not in any manner limit or restrict the statutory provisions quoted, and could not qualify in the least degree the constitutional appellate jurisdiction and functions of the court.
This view of the appellate jurisdiction of the court is sustained by the case of Brunson v. Burnett, 2 Pin. 79, which was a motion to dismiss a writ of error to review the judgment of the district court in respect to the probate of a will, the statute not providing in terms that either an appeal or writ of error might be had. The court denied the motion, Stow, O. J., stating that it was “ of no moment which proceeding— a writ of error or an appeal —was pursued; . . . that, in the absence of authority or precedent, the court felt at liberty to adopt such a course as was deemed most expedient; and that, on the whole, a writ of error was preferable to an appeal.” After the organization of this court, in 1853, a writ of error was sued out in a similar case concerning the probate of the will of Edward Eisher, in the case of Fisher v. Berkley (unreported). No procedure having been prescribed by statute in which to obtain a review in cases determined in the circuit courts in relation to probate matters, the court dismissed the writ, but framed rules and a writ of certiorari for the review of such cases, whereupon such a writ was issued, and the case was heard thereon and decided. 2 Pin. 80, 81; 3 Pin. 492, 493; In re Fisher, 4 Wis. 254. These cases serve to show that the court is not dependent upon legislation for means to exercise its *427appellate jurisdiction, but that, when occasion requires, it can and should frame rules and adopt such writs as are essential to the discharge of its constitutional functions. There is nothing in Buttrick v. Boy, 72 Wis. 164, to show that the writ of error as used in this state is in any respect other than a common-law writ. It lies after judgment in any action at law in a court of record to correct some alleged error in the proceedings or judgment of the court; but it is entirely well settled that it will lie to review an order in the nature of a final judgment which determines the suit (Lawler v. Fitzpatrick, 3 Wis. 573; Cavenaugh v. Titus, 5 Wis. 143), but will not lie to review an intermediate order or interlocutory judgment, as was held in Hill v. Bloomer, 1 Pin. 283.
It certainly cannot be a valid objection to the present writ that there had been a former writ upon which the final judgment given against the defendant was reviewed before the subsequent order was made denying the motion for a new trial made under the statute after such judgment, and which is sought to be reviewed by the present writ. I think that the order denying this motion was so far in the nature of a final judgment that it is the subject of a writ of error. It was a final determination of the new case made by the plaintiff in error, and a denial of an important right secured by the statute, so that it comes fairly within the rule. A writ of error is a remedial process, and ought to be used so as to advance the remedy, and ought not to be administered in the spirit of rigid and indexible technicality. The plaintiff in error was entitled to the judgment of the appellate court on this motion. Only such motions and rulings as were made before the judgment of conviction could be reviewed on the first writ. The plaintiff in error had a right to make a motion for new trial after judgment, and the statute (see. 2405) declares that the appellate jurisdiction of the court “ shall extend to all questions of law which may arise upon a motion for a neto trial,” irrespect*428ive of whether made before or after judgment. In State ex rel. McCaslin v. Smith, 65 Wis. 93, 96, 97, the order, of a circuit court affirming the order of a court commissioner discharging a prisoner on a habeas corpus was held to be in the nature of a final judgment, and reviewable on writ of error, and Cole, C. J., said: “ There is no express provision made by statute for reviewing such a decision of the circuit court, but we are inclined to hold that it may be had on a writ of error. The order made in such a proceeding by the court is in the nature of a final judgment, and the policy of ow constitution and laws is to allow a review of such an adjudication; and it is most in accord with our rules of practice to allow this to be done on writ of error.” It has been the settled law of this state for more than forty years that this court will review a discretionary order on a writ of error, and reverse it if the discretion of the lower court has been abused or improperly exercised (Knox v. Arnold, 1 Wis. 71; West v. State, 1 Wis. 209); for in such case the question becomes one of law.
I think,' therefore, that the writ of error should have been sustained, and that the matter presented on the motion, drawn from unwilling witnesses, was such as to require a reversal of the order and a new trial. But, if the right to review the order on this writ is open to such serious doubt that it ought not to be maintained, then it is clearly the duty of the court, with the reoord before it, and the plaintiff in error seeking the exercise of its undoubted appellate jurisdiction, to adopt suitable rules and frame a Avrit of certiorari for all such cases, and to issue the writ and proceed to a reidew of the order, as the court did in In re Fisher, referred to. ¡
Winslow, J. I concur in the foregoing opinion of Mr. Justice Pinney.